DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 05/26/2022 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 24-39) in the reply filed on 05/26/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-32, 34 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westfall et al. (US 2003/0137712).
Regarding claim 24, Westfall discloses, an electrochromic device (Figs. 1-22) comprising:
a first transparent conductor layer (30) disposed on a first area of a rectangular glass substrate (20), the first area less than that of the rectangular glass substrate (see Figs. 1-7), the first transparent conductor layer surrounded by a first perimeter area (21-25 and 35) that is substantially free of the first transparent conductor layer, wherein the first transparent conductor layer has a taper (37) along at least three sides (see Figs. 1-7) and a bus bar pad expose area along one side (25, 35, 43);
one or more material layers comprising at least one electrochromic material (50, 60, 70), the one or more layers disposed on the first transparent conductor layer (see Figs. 1-7); and
a second transparent conductor layer (80) disposed on the one or more material layers;
wherein the one or more material layers and the second transparent conductor layer are coextensive with, and overhang, the first transparent conductor layer along at least one side (see 80);
wherein the bus bar pad expose area is substantially free of material down to the first transparent conductor layer (see 25, 35 and 43); and
wherein the electrochromic device is substantially free of (1) the first transparent conductor layer, (ii) the one or more material layers, and (111) the second transparent conductor layer in a second perimeter area within the first perimeter area (see Figs. 1-7).
Regarding claim 25, Westfall discloses, the second perimeter area lies along the three sides (see Figs. 1-7).
Regarding claim 26, Westfall discloses, the taper is a partial removal of thickness from the first transparent conductor layer along the at least three sides (see 37).
Regarding claim 27, Westfall discloses, the taper along the at least three sides of the first transparent conductor layer is a stepwise taper (see 37).
Regarding claim 28, Westfall discloses, the taper of the first transparent conductor layer is along at least the one side of the first transparent conductor layer at the bus bar pad expose area (see 37).
	Regarding claim 29, Westfall discloses, the taper of the first transparent conductor layer at the bus bar pad expose area is a stepwise taper (see 37).
	Regarding claim 30, Westfall discloses, the first transparent conductor layer has a portion of its thickness removed in the bus bar pad expose area (see 30).
Regarding claim 31, Westfall discloses, a diffusion barrier between the first transparent conductor layer and the rectangular glass substrate (Para. 0020).
Regarding claim 32, Westfall discloses, the diffusion barrier is disposed on at least the first area of the rectangular glass substrate (Para. 0020).
Regarding claim 34, Westfall discloses, a first bus bar disposed on the first transparent conductor layer within the bus bar pad expose area (see 43).
Regarding claim 36, Westfall discloses, the first transparent conductor layer, the second transparent conductor layer, and the one or more material layers are solid-state and inorganic (Para. 0009-0010 and 0070).
Regarding claim 37, Westfall discloses, the rectangular glass substrate is float glass, tempered or untampered (Para. 0063).
Regarding claim 38, Westfall discloses, the first transparent conductor layer comprises fluorinated tin oxide (Para. 0076).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Westfall et al. (US 2003/0137712) as applied to claim 24 above, in view of Lamine et al. (US 9,482,921; already of record).
Westfall remains as applied to claim 24 above.
Westfall does not disclose a vapor barrier layer coextensive with the second transparent conductor layer.
Lamine teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include a vapor barrier layer coextensive with the second transparent conductor layer (see 56 of Figs. 2-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vapor barrier layer coextensive with the second transparent conductor layer as taught by the electrochromic device of Lamine in the electrochromic device of Westfall since Lamine teaches it is known to include this feature for the purpose of providing an electrochromic device the effectively prevents unwanted water damage.

Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Westfall et al. (US 2003/0137712) as applied to claim 34 above, in view of Greer (US 2006/0018000; already of record).
Westfall remains as applied to claim 34 above.
Westfall does not disclose a second bus bar on a portion of the second transparent conductor layer that overhangs the first transparent conductor layer along the three sides, and the rectangular glass substrate is registered with another rectangular glass substrate in an insulated glass unit.
Greer teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to include a second bus bar on a portion of the second transparent conductor layer that overhangs the first transparent conductor layer along the three sides (Para. 0149 and see 560, 562 of Fig. 18), and the rectangular glass substrate is registered with another rectangular glass substrate in an insulated glass unit (Para. 0055-0056 and Figs. 2A-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second bus bar on a portion of the second transparent conductor layer that overhangs the first transparent conductor layer along the three sides, and the rectangular glass substrate is registered with another rectangular glass substrate in an insulated glass unit as taught by the electrochromic device of Greer in the electrochromic device of Westfall since Greer teaches it is known to include this feature in an electrochromic device for the purpose of providing a durable electrochromic device with increased switching speed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/06/2022